Citation Nr: 1331115	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  07-20 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES


1.  Entitlement to service connection for loss of sense of smell. 

2.  Entitlement to service connection for a sinus disorder. 

3.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active military service from March 1964 to March 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which in part, denied the Veteran's claims for service connection for asthma, a sinus disorder, and loss of sense of smell.  

In an October 2010 decision the Board disposed of other issues on appeal, and remanded the remaining issues for further development.  The Board also remanded an issue of entitlement to service connection for a psychiatric disorder and heart disorder/hypertension for further development.  Subsequently, by an October 2011 decision, the Appeals Management Center (AMC) granted service connection for post traumatic stress disorder (PTSD) and hypertension claimed as heart disability The AMC determined that these grants satisfied the Veteran's appeals of entitlement to service connection for a psychiatric disorder and heart disorder including hypertension.  The Veteran has not disagreed with that decision.  See Grantham v. Brown, 114 F.3d 1136   (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

Regarding the remaining issues, these matters have been returned to the Board following additional evidentiary development.


REMAND

As noted above, since the case was last remanded, service connection was awarded for hypertension, so it is now necessary to obtain further medical opinions regarding medication presently used to control hypertension and whether the medicine is causing or aggravating his asthma, claimed sinus disorder, and loss of sense of smell.  

Specifically, the Board notes that there are conflicting medical opinions on the question of whether the medication that had been used to treat the Veteran's hypertension was a causal or aggravating factor in his development of asthma.  The September 2008 VA examiner made an attempt to address the possibility of an etiological relationship between the Veteran's currently diagnosed asthma and his hypertension/heart medication, specifically atenolol, which the examiner described as a beta blocker, further explaining the risk factors of bronchial hyperreactivity caused by beta blockers.  An April 2009 addendum further stressed that asthma was at least as likely related to the prescribed atenolol.  

Thereafter a December 2010 VA examination provided a contrary opinion regarding the cause of the asthma, conceding that beta blockers such as atenolol are known to exacerbate asthma, but indicating that such exacerbation is temporary in nature and stops when the medication is stopped.  It was noted that the Veteran no longer took atenolol.  Regarding the Veteran's claimed sinus disorder, the examiner determined that this condition was due to a perennial allergic rhinitis, related to environmental allergens, and not in general to any other conditions or prescriptions.  This December 2010 examiner also opined that the Veteran's dysosmia (loss of sense of smell) appeared likely to be related to the allergic rhinitis, but conceded that other causes, including beta blockers such as atenolol, could be a possible cause.  An October 2012 addendum concluded the dysosmia was likely related to his diagnosed allergic rhinitis.

None of the examiners in the above-cited examination reports has provided an opinion as to the effects of the medication now being used to treat his hypertension on these claimed disorders .  The evidence suggests that the Veteran was taking atenolol from around the time he was diagnosed with hypertension in 1998, until around January 2005 when he had to stop taking it due to it making his asthma worse.  He was put on enalapril around January 2005 for his service-connected hypertension, and has continued use of enalapril ever since.  The Board notes that review of potential adverse effects of enalapril from FDA information on side effects and uses includes in pertinent part, rhinorrhea and asthma, among others.  See www.drugs.com/pro/enalapril-tablets.html.  As no discussion as to the possible effects of this enalapril on his claimed disorders of asthma, sinus disorder and loss of sense of smell has been obtained, an addendum is needed to address the use of this medication, to include discussion of these potential side effects, in determining whether it could be casually related (including by aggravation) to any of the claimed disorders on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the December 2010 VA physician examiner, if available.  The claims folder and a copy of this remand must be reviewed by the examiner.  The examiner is asked to clarify his opinion that the Veteran's any asthma, sinus disorder (to include allergic rhinitis), and loss of sense of smell (dysosmia) was not caused by nor a result of his service connected hypertension (to include medications used to treat this condition), and provide a detailed explanation for his conclusions.  The examiner is specifically asked to determine whether enalapril currently being used at least in part to treat the service-connected hypertension has caused or is aggravating beyond natural progression, any asthma, any sinus/rhinitis disorder (to include allergic rhinitis), and/or any dysosmia.  

The examiner should cite to the record, and/or medical authority to support the opinion, with consideration of the potential adverse effects of enalapril from the FDA information on side effects and uses, including in pertinent part, rhinorrhea and asthma, among others.  See www.drugs.com/pro/enalapril-tablets.html.  (If the examiner is no longer available, or concludes that an examination is required to provide the required opinions, another examination should be scheduled.)  

If the examiner determines that he cannot provide an opinion on the issue at hand without resorting to speculation, he should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  The reports of any study or studies relied upon by the examiner must be associated with the claims folder.  

2.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request. If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal.  If a benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

